Citation Nr: 0326448	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  What evaluation is warranted for left ventricular 
hypertrophy from January 2, 2001?

3.  What evaluation is warranted for hypertension from 
January 2, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran served on active military duty from January 1980 
to January 1983.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in June 2001, from the Department of Veterans Affairs 
(VA) Regional Office in Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  Diabetes mellitus is not clinically demonstrated to 
require any restriction of activities.

2.  Since January 2, 2001, the veteran's diastolic pressure 
readings have been less than 120.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2002).

2.  Since January 2, 2001, the criteria for a rating in 
excess of 20 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §4.104, Diagnostic 
Code 7101 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in May 2002 that VA would obtain all service and 
VA medical records.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The statement of 
the case informed the veteran of the rating criteria that 
must be met to assign a higher rating.  Hence, the duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and examinations were 
provided.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  The veteran provided an authorization for private 
medical records, and VA requested these records from both the 
veteran and the private medical provider in July 2002.  
Neither the veteran nor his private medical provider 
responded to this request.  The veteran was again notified in 
December 2002, that the private medical provider had not 
responded to the request from VA for his records, and was 
notified that a second request from VA had been made for his 
private medical records.  The veteran was notified that he 
could assist with his claim by providing these records.  
Neither the veteran nor his private medical provider 
responded to these requests.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes, however, that the claims with regard to the 
evaluations to be assigned from January 2001 for hypertension 
and left ventricular hypertrophy are based on the assignment 
of initial ratings for a disability following initial awards 
of service connection for these disabilities.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

A.  Diabetes Mellitus

Service connection for diabetes mellitus was granted by a 
rating decision dated in November 1983, and a 20 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  This rating contemplates 
diabetes that requires insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet.  A 40 percent 
evaluation is for assignment when the diabetes requires 
insulin, restricted diet, and regulation of activities.  

The evidence of record shows that manifestations of the 
veteran's diabetes mellitus do not meet the criteria for a 
rating in excess of 20 percent.  Although the VA examination 
conducted in February 2001, reported that the veteran was on 
a restricted diet for diabetes and required insulin, no 
regulation of his activities was clinically indicated.  The 
veteran stated that he saw his private healthcare provider 
approximately once every three months.  Without competent 
medical evidence showing that diabetes clinically requires a 
regulation of the veteran's activities an increased rating is 
not in order.

B.  Hypertension

Service connection for hypertension was granted by a rating 
decision dated in June 2001, secondary to diabetes mellitus.  
A 20 percent disability rating was assigned under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  This 
rating contemplates diastolic readings that are predominantly 
110 or more, or systolic readings that are predominantly 200 
or more.  A 40 percent evaluation is for assignment for 
diastolic pressure readings of 120 or more.  

A VA examination conducted in February 2001, reported that 
the veteran was taking hypertensive medication with a blood 
pressure reading of 228/105.  A VA examination conducted in 
March 2001, documented blood pressure readings of 230/114, 
219/108, 219/110, and 220/110.  

Although the medical evidence of record demonstrates systolic 
pressure readings over 200, since January 2, 2001, diastolic 
pressure readings have predominately been less than 120.  
Accordingly, the criteria for a 40 percent evaluation for 
hypertension have not been met have not been met at anytime 
during the appeal period.  Accordingly, an initial rating in 
excess of 20 percent for hypertension is not warranted.  

C.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  There is no showing that 
either the veteran's diabetes mellitus or hypertension 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321 (2002).  There 
is no showing that these disorders have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or have required hospitalization, 
or have otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claims 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 at 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for diabetes mellitus is denied.  A 
rating in excess of 20 percent for hypertension for any 
period since January 2, 2001, is denied.


REMAND

Service connection for left ventricular hypertrophy was 
granted by a rating decision dated in June 2001, on a 
secondary basis as a direct result of the service-connected 
diabetes mellitus.  A 30 percent disability rating was 
assigned under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7020.  This rating contemplates a workload of 
greater than 5 metabolic equivalents but not greater than 7 
metabolic equivalents, that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  Although the veteran was afforded 
a VA examination in March 2001, with regard to this disorder, 
the examination report does not address the applicable rating 
criteria for the assignment of a higher disability rating, 
and therefore is incomplete.  The examination report contains 
no discussion of the workload of metabolic equivalents 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
-- an explicit criterion in the rating code under which the 
veteran's left ventricular hypertrophy is rated.  The Court 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, an additional VA examination is necessary prior 
to appellate review of this issue.  

Therefore, this issue is remanded for the following actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully complied with and 
satisfied.  Quartuccio.  

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
extent of his service-connected  left 
ventricular hypertrophy.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
cardiologist prior to the requested 
study.  The cardiologist must report 
whether there is current evidence of 
congestive heart failure, or whether 
there has been evidence of such failure 
over the prior year.  The examiner also 
must address whether the veteran 
currently experiences dyspnea, fatigue, 
angina, dizziness or syncope at a 
workload of three but not greater than 
five metabolic equivalents (METS).  The 
examiner must also opine whether there is 
evidence of left ventricular dysfunction, 
and report the appellant's current 
ejection fraction.  If a treadmill test 
cannot be done for medical reasons, that 
fact must be documented on the 
examination report and the examiner's 
estimation of the level of activity, 
expressed in metabolic equivalents and 
supported by examples of specific 
activities that result in cardiac 
symptoms, is acceptable.  The report 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for any examination scheduled in 
conjunction with the remand, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if this issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

